ORDER
PER CURIAM.
Appellant, Israel Santiago, was convicted of murder of the second degree, rape and conspiracy. On appeal to this Court, Santiago, through new appellate counsel, alleged that trial counsel was constitutionally ineffective. Unable to resolve this charge on the record then before the Court, we entered the following order on June 3, 1977:
“PER CURIAM,
Judgment of sentence vacated and case remanded for evidentiary hearing on the question of ineffective assistance of trial counsel. See, e. g., Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977).”
Pursuant to the above order, an evidentiary hearing was held before the Honorable Juanita Kidd Stout on January 23 and 24,1978. On May 11,1978, Judge Stout filed an opinion in the matter which concluded:
“No reasonable basis can be perceived for counsel’s actions, therefore, ineffective assistance of counsel must be found as a matter of law. Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967), Commonwealth v. Zapata, 455 Pa. 205, 314 A.2d 299 (1974).”
Our prior order did not specify what steps should be taken following the evidentiary hearing.
The Court of Common Pleas of Philadelphia County having determined that appellant, Israel Santiago, was denied his constitutional right to effective assistance of counsel, and this decision not being challenged by the Commonwealth, the court of common pleas is hereby authorized and directed to vacate the judgment of sentence at Nos. 42, 43 and 44 of August Session, 1973, Criminal Division, in said court and to award appellant a new trial.